Citation Nr: 0842159	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  08-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) with chronic atrial fibrillation.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1948 to April 
1950 and March 1952 to July 1970, and his decorations include 
the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2008, the veteran and the veteran's son testified 
at a Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The veteran's coronary artery disease with chronic atrial 
fibrillation had its onset in service.  


CONCLUSION OF LAW

Service connection for coronary artery disease with chronic 
atrial fibrillation is warranted.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as cardiovascular-renal disease is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran seeks entitlement to service connection for 
coronary artery disease with chronic atrial fibrillation.  
The veteran contends that his heart disease first manifested 
to a compensable level within one year of separation from 
service and, therefore, service connection is warranted.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any heart disease 
while the veteran served on active duty.  Upon examination at 
separation from active duty in March 1970 the veteran was not 
noted to have any heart or circulatory disorders.  In 
September 1974 the veteran underwent a quadrennial 
examination for continued service in the Fleet Marine Corps 
Reserve.  The veteran indicated on his Report of Medical 
History that he suffered a heart attack in July 1971.  Upon 
examination, the veteran was diagnosed with unifocal 
premature ventricular contractions (PVCs) possibly due to a 
myocardial infarction in July 1971.  Subsequently, the 
veteran was medically retired from the Fleet Marine Corps 
Reserve.

The veteran reported that he was treated in July 1971 at 
Parkview Hospital for a heart attack.  However, the veteran 
indicated that Parkview Hospital has been closed for more 
than a decade and his medical treatment records are therefore 
not available.  The veteran has submitted statements written 
by the veteran's friends and family that indicate that they 
recall the veteran experiencing a heart attack in July 1971 
and visiting him while he convalesced in the hospital.  The 
veteran and the veteran's son testified at the hearing before 
the undersigned Acting Veterans Law Judge in November 2008 
that the veteran suffered a heart attack in July 1971.  The 
Board finds that veteran and the veteran's friends and family 
credible regarding the veteran's treatment for a heart attack 
in July 1971 especially in light of the notation of the 
veteran's July 1971 heart attack on the September 1974 report 
of medical examination.

Subsequent medical records reveal that the veteran was 
diagnosed with CAD and underwent coronary artery bypass graft 
surgery in June 2008.

In light of the evidence, the Board finds that service 
connection for coronary artery disease with chronic atrial 
fibrillation is warranted.  The evidence shows that the 
veteran had a heart attack in July 1971, within one year of 
separation from active duty in July 1970.  The heart attack 
represents a manifestation of a cardiovascular-renal disease 
to a compensable level.  In September 1974 he was diagnosed 
with PVCs due to his July 1971 myocardial infarction at a 
routine military medical examination and was thereafter 
medically discharged from the Fleet Marine Corps Reserve.  In 
June 2008 the veteran was noted to have CAD and had coronary 
artery bypass graft surgery.  Thus, since his heart disease 
manifested to a compensable level within one year of 
separation from active duty, entitlement to service 
connection for coronary artery disease with chronic atrial 
fibrillation is granted.


ORDER

Service connection for coronary artery disease (CAD) with 
chronic atrial fibrillation is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


